IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ESTATE OF :ANNIE PEARL WILLIS,             : No. 350 WAL 2014
DECEDENT                                   :
                                           :
                                           : Petition for Allowance of Appeal from the
PETITION OF: LESLIE WILLIS                 : Order of the Superior Court


                                       ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal, Application for Consolidation, Application for Leave to Amend Application to

Consolidate, Petition for Leave to Reply to Respondent's Answer to Petition for

Allowance   of   Appeal,   and   Application   for   Leave   to   File   Post-Submission

Communication are denied.